DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-12, 14, 15, and 17 are currently pending. Claims 1, 4, and 5 have been amended.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 recites that the pump pressurizes the pressurizable volume (or inflates the inflatable bladder) when the user’s finger is positioned in the hole of the device. Claim 1 recites that the pump inflates the inflatable bladder when the device is positioned within a threshold elevation with respect to the user’s heart and the flat surface of the base being substantially parallel to the vertical axis. However, the specification does not provide support for initiating the pump when the user’s finger is positioned in the hole of the device and when 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 is further rejected due to its dependency to claim 4.
Claim 4 recites that the controller is further configured to initiate inflation in response to the one or more accelerometers further determining that the device is stationary for a threshold duration. However, claim 1 already states that the controller is configured to initiate inflation in response to the one or more accelerometers determining that the device is positioned with a threshold elevation with respect to the user’s heart and the flat surface of the base being substantially parallel to the vertical axis. It is unclear when the controller determines that the device is stationary for a threshold duration. It is also unclear how inflation could be “further initiated,” since the inflation has already been initiated when the device is within a threshold elevation and the flat surface of the base is parallel. Clarification is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lane et al. ‘597 (US Pub No. 2011/0160597 – previously cited) in view of Lee et al. ‘672 (US Pub No. 2007/0021672 – previously cited) further in view of Katsumoto ‘329 (US pub No. 2011/0054329 – previously cited) further in view of Sato et al. ‘865 (US Pub No. 2013/0237865).
Regarding claim 1, Lane et al. ‘597 teaches a device for estimating a user’s blood pressure ([0017]), the device comprising: an inflatable bladder defining, at least in part, a pressurizable volume (Fig. 1 cuff 12 and [0023]); a pump in fluidic communication with the inflatable bladder and configured to pressurize the pressurizable volume and cause the inflatable bladder to inflate and contact a user's finger when the pump is activated ([0022]-[0023]); a pressure sensor in fluidic communication with the inflatable bladder (Fig. 1 sensor 18 and [0026]) and configured to produce pressure data indicative of pressure within the pressurizable volume as a function of time ([0039]); one or more accelerometers (Fig. 1 accelerometer 26 and [0035]-[0036]); and a controller configured to initiate inflation of the inflatable bladder using the pump (Fig. 1 cuff control module 20 and [0028]).
Lane et al. ‘597 teaches all of the elements of the current invention as mentioned above except for a rigid housing having a hole sized to receive a human finger, the rigid housing including a base having a flat surface; wherein the inflatable bladder is disposed about an inward-facing surface of the hole of the rigid housing.
Lee et al. ‘672 teaches a conventional blood pressure monitor includes a cuff unit 20 with a flat surface. A user may operate the blood pressure monitor by inserting a finger into a cuff 22. The cuff 22 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lane et al. ‘597 to include a rigid housing having a hole sized to receive a human finger, the rigid housing including a flat surface and wherein the inflatable bladder is disposed about an inward-facing surface of the hole of the rigid housing as Lee et al. ‘672 teaches this configuration is conventional for blood pressure monitors. The flat surface would also aid in laying the device flat on a surface, such as a table.
Lane et al. ‘597 in view of Lee et al. ‘672 teaches all of the elements of the current invention as mentioned above except for one or more accelerometers in the housing, wherein the one or more accelerometers are configured to determine relative positioning of the device with respect to a user's heart by measuring inclinations about axes that are orthogonal to a vertical axis, the inclinations including a roll angle and a pitch angle.
Katsumoto ‘329 teaches an inclinometer for use with a blood pressure monitor (BPM). The inclinometer includes a multiple-axis accelerometer (MX) that is adapted to measure inclination, i.e., the pitch and roll angles, about an axis that is orthogonal or substantially orthogonal to a vertical plane and is adapted to position the BPM more reliably and expertly at the elevation of the subject’s myocardium ([0021]). Fig. 1 shows that the MX is inside of the inclinometer (MX 12 and inclinometer 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the one or more accelerometers of Lane et al. ‘597 to include being in the housing of Lane et al. ‘597 in view of Lee et al. ‘672 and are configured to determine relative positioning of the device with respect to a user's heart by measuring inclinations about an axes that are 
Lane et al. ‘597 in view of Lee et al. ‘672 further in view of Katsumoto ‘329 teaches all of the elements of the current invention as mentioned above except for a controller configured to initiate inflation of the inflatable bladder using the pump in response to the one or more accelerometers determining that the device is positioned within a threshold elevation with respect to the user’s heart and the flat surface of the base being substantially parallel to the vertical axis.
Sato et al. ‘865 teaches determining measure of inclination Θ2 by using an acceleration sensor (Fig. 5 Θ2, Fig. 6 steps S3, S4 and [0057]). A CPU compares the angle of inclination Θ2 measured in step S4 with a threshold value, for example 90 degrees (Fig. 6 step S5 and [0058]). Using the measure of inclination Θ2, distant L, and lengths L1 and L2 (see Fig. 5), the wrist position can be calculated (Fig. 6 step S8 and [0061]). If the difference of the positions of the heart and wrist is within an acceptable range (Fig. 6 step S9 and [0062]), blood pressure could be measured (Fig. 6 step 10 and [0062]). Sato et al. ‘865 also teaches that if the angle of inclination Θ2 is below 90 degrees as illustrated in Fig. 3, the distance detection target location of the patient is more likely to be near the head. If the inclination angle Θ2 is 90 degrees as illustrated in Fig. 5, the distance detecting target location of the patient is likely to be near the shoulder ([0034]-[0035]). If the angle of inclination Θ2 is Θth or above, the CPU calculates the distance L by adding the fixed distance La and an error corresponding to the shoulder S that is stored in the memory to the distance detected by the distance sensor (Fig. 6 step S6 and [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Lane et al. ‘597 in view of Lee et al. ‘672 further in view of Katsumoto ‘329 to include initiating inflation of the inflatable bladder using the pump in response to the one or more accelerometers determining that the device is positioned within a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Lane et al. ‘597 in view of Lee et al. ‘672 further in view of Katsumoto ‘329 to include initiating inflation of the inflatable bladder using the pump in response to the one or more accelerometers determining that the flat surface of the base being substantially parallel to the vertical axis as Sato et al. 865 teaches. This will aid in calculating error corresponding to the distance between a sensor and the shoulder ([0059]) and improving blood pressure measurement accuracy ([0007]).
Regarding claim 2, Lane et al. ‘597 further teaches wherein the inflatable bladder is an inflatable elastic bladder, wherein the pump is configured to pressurize the pressurizable volume when the user's finger is positioned in the hole of the device ([0022] teaches that cuff 12 in Fig. 1 can be adapted to be placed around a finger.).
Regarding claim 3, Lane et al. ‘597 further teaches wherein the one or more accelerometers (Fig. 1 accelerometer 26) are further configured to determine whether the device is in motion or stationary ([0035]-[0036]).
Regarding claim 6, the accelerometers of Lane et al. ‘597 as modified by Katsumoto ‘329 are configured to include wherein each of the roll angle and the pitch angle is between about 0 degrees and about 30 degrees when the device is determined to be at approximately the same elevation as the user's heart ([0025]-[0028]).
Regarding claim 10, Lane et al. ‘597 in view of Lee et al. ‘672 further in view of Katsumoto ‘329 further in view of Sato et al. ‘865 teaches all of the elements of the current invention as mentioned above except for one or more feedback devices configured to communicate to a user a positioning of the device relative to the user's heart, wherein the one or more feedback devices include at least one of 
Katsumoto ‘329 teaches a blood pressure monitor (BPM) can provide a warning signal to a subject until the BPM is properly positioned with respect to the subject’s myocardium and/or to dynamically initiate operation of a cuff once the BPM is properly positioned with respect to the subject’s myocardium ([0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lane et al. ‘597 in view of Lee et al. ‘672 further in view of Katsumoto ‘329 further in view of Sato et al. ‘865 to include one or more feedback devices as Katsumoto ‘329 teaches this will aid in alerting the subject to re-position the BPM so that the roll angle falls between a pre-determined upper inclination angle and a pre-determined lower inclination angle, which limits are pre-determined to ensure that the myocardium and BPM are more reliably at or substantially at the same elevation ([0036]) to generate a more true blood pressure measurement ([0021]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lane et al. ‘597 in view of Lee et al. ‘672 further in view of Katsumoto ‘329 further in view of Sato et al. ‘865, as applied to claim 3, further in view of Asada et al. ‘163 (US Pub No. 2007/0055163 – previously cited).
Regarding claim 4, Lane et al. ‘597 teaches a controller configured to initiate inflation of the inflatable bladder using the pump (Fig. 1 cuff control module 20 and [0028]).
Lane et al. ‘597 in view of Lee et al. ‘672 further in view of Katsumoto ‘329 further in view of Sato et al. ‘865, as applied to claim 3, teaches all of the elements of the current invention as mentioned above except for a controller configured to initiate inflation of the inflatable bladder using the pump in response to the one or more accelerometers further determining that the device is stationary for a threshold duration.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Lane et al. ‘597 in view of Lee et al. ‘672 further in view of Katsumoto ‘329 further in view of Sato et al. ‘865, to initiate inflation of the inflatable bladder using the pump in response to the one or more accelerometers further determining that the device is stationary for a threshold duration as Asada et al. ‘163 teaches that this will remove motion artifacts to better calibrate the accelerometer and exclude measurements when the user is not resting ([0103]-[[0104]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lane et al. ‘597 in view of Lee et al. ‘672 further in view of Katsumoto ‘329 further in view of Sato et al. ‘865 further in view of Asada et al. ‘163, as applied to claim 4, further in view of Lading ‘565 (US Pub No. 2010/0168565 – previously cited) and Lane et al. ‘742 (US Pub No. 2015/0133742 – previously cited).
Regarding claim 5, Lane et al. ‘597 teaches wherein the controller is further configured to turn off the device or enter a power-saving mode in response to the one or more accelerometers determine that the device is not stationary for a sufficient duration ([0036]).
As discussed in the rejection for claim 4, Lane et al. ‘597 in view of Lee et al. ‘672 further in view of Katsumoto ‘329 further in view of Asada et al. ‘163 teaches the one or more accelerometers determining that the device is not positioned within the threshold elevation with respect to the user's heart and is stationary for a sufficient duration.
wherein the controller is further configured to turn off the device or enter a power-saving mode when the one or more accelerometers determine that the device is not positioned within the threshold elevation with respect to the user's heart and is stationary for a sufficient duration between about 0.5 seconds and about 5 seconds.
Lading ‘565 teaches a blood pressure measurement is taken only when a sensor is within a predetermined space, or vertical position, in relation to the heart (Abstract, [0007], [0009], [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Lane et al. ‘597 in view of Lee et al. ‘672 further in view of Katsumoto ‘329 further in view of Sato et al. ‘865 further in view of Asada et al. 163, as applied to claim 4, to turn off the device or enter a power-saving mode when the one or more accelerometers determine that the device is not positioned within the threshold elevation with respect to the user’s heart as Lading ‘565 teaches that this will aid in minimizing interference during blood pressure measurement ([0008] and reducing defective measurements ([0033]). Turning the device off or having it enter a power-saving mode when the device is not in a proper position for taking blood pressure measurements would aid in conserving the power of the device when not in use.
Lane et al. ‘597 in view of Lee et al. ‘672 further in view of Katsumoto ‘329 further in view of Sato et al. ‘865 further in view of Asada et al. ‘163 further in view of Lading ‘565 teaches all of the elements of the current invention as mentioned above except for a sufficient duration is between about 0.5 seconds and about 5 seconds.
Lane et al. ‘742 teaches monitoring movement data from an accelerometer to identify movement that occurs for more than a predetermined period of time (e.g., in a range from about 3 seconds to about 30 seconds) ([0076]).
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lane et al. ‘597 in view of Lee et al. ‘672 further in view of Katsumoto ‘329 further in view of Sato et al. ‘865, as applied to claim 1, further in view of Quinn ‘904 (US Pub No. 2016/0029904 – previously cited).
Regarding claim 7, Lane et al. ‘597 in view of Lee et al. ‘672 further in view of Katsumoto ‘329 further in view of Sato et al. ‘865, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for one or more altimeters configured to determine an elevation of the device with respect to the user’s heart.
Quinn ‘904 teaches two altimeters that are configured to measure and transmit altitude measurements of a blood pressure measuring device relative to a user’s heart ([0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lane et al. ‘597 in view of Lee et al. ‘672 further in view of Katsumoto ‘329 further in view of Sato et al. ‘865, as applied to claim 1, to include one or more altimeters as Quinn ‘904 teaches the height measurements from the altimeters can produce an adjusted blood pressure measurement ([0006]), which can be used to diagnose orthostatic hypotension ([0008]), which could be diagnosed through measuring blood pressure ([0003]).
Claims 8, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lane et al. ‘597 in view of Lee et al. ‘672 further in view of Katsumoto ‘329 further in view of Sato et al. ‘865, as applied to claim 1, further in view of Ota et al. ‘879 (US Patent No. 5,778,879 – previously cited).
Regarding claim 8, Lane et al. ‘597 in view of Lee et al. ‘672 further in view of Katsumoto ‘329 further in view of Sato et al. ‘865, as applied to claim 1, teaches all of the elements of the current invention as stated above except for one or more auscultation sensors configured to acoustically determine a location of the user's heart.
Ota et al. ’879 teaches a heart sound sensor is used to search in the vicinity of a patient’s heart for the location where heart sounds are most intense (Column 3 Lines 42-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lane et al. ‘597 in view of Lee et al. ‘672 further in view of Katsumoto ‘329 further in view of Sato et al. ‘865, as applied to claim 1, to include one or more auscultation sensors as Ota et al. ‘879 teaches that a heart sound sensor would aid in determining the location of the patient’s heart (Column 5 Line 26-41).
Regarding claim 12, Lane et al. ‘597 in view of Lee et al. ‘672 further in view of Katsumoto ‘329 further in view of Sato et al. ‘865, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for one or more proximity sensors, wherein the one or more proximity sensors are configured to determine that the device is positioned proximate to the user’s heart.
Ota et al. ’879 teaches a heart sound sensor is used to search in the vicinity of a patient’s heart for the location where heart sounds are most intense (Column 3 Lines 42-50). The more intense the heart sounds are, the closer the heart sound sensor is to the patient’s heart.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device Lane et al. ‘597 in view of Lee et al. ‘672 further in view of Katsumoto ‘329 further in view of Sato et al. ‘865, as applied to claim 1, to include one or more proximity sensors that include one or both an auscultation sensor and a microphone as Ota et al. ‘879 
Regarding claim 14, Lane et al. ‘597 in view of Lee et al. ‘672 further in view of Katsumoto ‘329 further in view of Sato et al. ‘865 further in view of Ota et al. ‘879, as applied to claim 12, teaches all of the elements of the current invention as stated above except for wherein the one or more proximity sensors include one or both of an auscultation sensor and a microphone configured to acoustically determine that the rigid housing of the device is in proximity of the user's heart.
Ota et al. ’879 teaches a heart sound sensor is used to search in the vicinity of a patient’s heart for the location where heart sounds are most intense (Column 3 Lines 42-50). The more intense the heart sounds are, the closer the heart sound sensor is to the patient’s heart.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lane et al. ‘597 in view of Lee et al. ‘672 further in view of Katsumoto ‘329 further in view of Sato et al. ‘865 further in view of Ota et al. ‘879, as applied to claim 12, to include one or both of an auscultation sensor and a microphone, as taught by Ota et al.’879, since determining the location of the heart would aid in determining the location of the sensor’s proximity to the heart.
Claims 9, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lane et al. ‘597 in view of Lee et al. ‘672 further in view of Katsumoto ‘329 further in view of Sato et al. ‘865, as applied to claim 1, further in view of Gu ‘464 (US Pub No. 2015/0366464 – previously cited).
Regarding claim 9, Lane et al. ‘597 in view of Lee et al. ‘672 further in view of Katsumoto ‘329 further in view of Sato et al. ‘865, as applied to claim 1, teaches all of the elements of the current invention as stated above except for one or more optical sensors for determining that the user’s finger is positioned within the hole of the device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lane et al. ‘597 in view of Lee et al. ‘672 further in view of Katsumoto ‘329 further in view of Sato et al. ‘865, as applied to claim 1, to include one or more optical sensors as Gu ‘464 teaches that this will aid in determining the location of an artery on a subject for blood pressure measurement (Abstract).
Regarding claim 12, Lane et al. ‘597 in view of Lee et al. ‘672 further in view of Katsumoto ‘329 further in view of Sato et al. ‘865, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for one or more proximity sensors, wherein the one or more proximity sensors are configured to determine that the device is positioned proximate to the user’s heart.
Gu ‘464 teaches determining an artery location on a living subject’s skin using an optical-sensing unit (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device Lane et al. ‘597 in view of Lee et al. ‘672 further in view of Katsumoto ‘329 further in view of Sato et al. ‘865, as applied to claim 1, to include one or more proximity sensors that include one or more optical sensors as Gu ‘464 teaches that this will aid in determining the location of an artery on a subject for blood pressure measurement (Abstract).
Regarding claim 15, Lane et al. ‘597 teaches a user's finger is positioned within a hole of the device ([0022] teaches that cuff 12 in Fig. 1 can be adapted to be placed around a finger.).
Lane et al. ‘597 in view of Lee et al. ‘672 further in view of Katsumoto ‘329 further in view of Sato et al. ‘865 further in view of Gu ‘464, as applied to claim 12, teaches all of the elements of the current invention as stated above except for one or more proximity sensors include one or more optical 
Gu ‘464 teaches determining an artery location on a living subject’s skin using an optical-sensing unit (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lane et al. ‘597 in view of Lee et al. ‘672 further in view of Katsumoto ‘329 further in view of Sato et al. ‘865 further in view of Gu ‘464, as applied to claim 12, to include one or more optical sensors as Gu ‘464 teaches that this will aid in determining the location of an artery on a subject for blood pressure measurement (Abstract).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lane et al. ‘597 in view of Lee et al. ‘672 further in view of Katsumoto ‘329 further in view of Sato et al. ‘865, as applied to claim 10, further in view of Suzuki ‘599 (US Patent No. 4,974,599 – previously cited).
Regarding claim 11, Lane et al. ‘597 in view of Lee et al. ‘672 further in view of Katsumoto ‘329 further in view of Sato et al. ‘865, as applied to claim 10, teaches all of the elements of the current invention as stated above except for wherein the one or more feedback devices are further configured to communicate to the user that a blood pressure measurement is occurring.
Suzuki ‘599 teaches a screen that displays when a measurement is taking place (Fig. 10a screen 88 and Column 10 Lines 13-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lane et al. ‘597 in view of Lee et al. ‘672 further in view of Katsumoto ‘329 further in view of Sato et al. ‘865, as applied to claim 10, to include a feedback device to communicate to the user that a blood pressure measurement is occurring as Suzuki ‘599 teaches that this can help avoid any possible erroneous operation and interruption (Column 10 Lines 13-.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lane et al. ‘597 in view of Lee et al. ‘672 further in view of Katsumoto ‘329 further in view of Sato et al. ‘865, as applied to claim 1, further in view of Ha et al. ‘059 (US Pub No. 2010/0049059 – previously cited).
Regarding claim 17, Lane et al. ‘597 in view of Lee et al. ‘672 further in view of FKatsumoto ‘329 further in view of Sato et al. ‘865, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the base of the rigid housing is within 90° ± 15° of the vertical axis and a centerline of the hole through which the user's finger passes through is at 30° ± 15° of a horizontal axis when the device is determined to be at approximately the same elevation as the user's heart.
Ha et al. ‘059 teaches an elevation angle that a blood pressure measuring apparatus forms on the basis of the surface of the earth when the person to be examined upward and downward moves the arm where the blood pressure measuring apparatus is worn, that is, Θ1, is measured. A rotation angle of the blood pressure measuring apparatus when the person to be examined rotates the wrist leftward and rightward while using an extension direction of the arm where the blood pressure measuring apparatus is worn as a rotation axis, that is, Θ2, is measured ([0046]). Θ1 can be 22°, as described in [0058]. The angle of Θ2 must correspond to a reference rotation angle in order for the operation of measuring blood pressure to be performed ([0062]-[0063], [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base of the rigid housing of Lane et al. ‘597 in view of Lee et al. ‘672 further in view of Katsumoto ‘329 further in view of Sato et al. ‘865, as applied to claim 1, to include being within 90° ± 15° of the vertical axis and a centerline of the hole through which the user's finger passes through is at 30° ± 15° of a horizontal axis when the device is determined to be at In re Aller, 22 F.2d 454, 456 USPQ 233, 235 (CCPA 1955).
Response to Arguments
Applicant argues that none of the prior art teaches “a device that initiates a blood pressure measurement when certain criteria are met: (1) accelerometers detect that the device is at a threshold elevation; and (2) a flat base is substantially parallel to a vertical axis (user’s chest).” Examiner respectfully disagrees, as Katsumoto ‘329 teaches an inclinometer for use with a blood pressure monitor (BPM). The inclinometer includes a multiple-axis accelerometer (MX) that is adapted to measure inclination, i.e., the pitch and roll angles, about an axis that is orthogonal or substantially orthogonal to a vertical plane and is adapted to position the BPM more reliably and expertly at the elevation of the subject’s myocardium ([0021]). Katsumoto ‘329 also teaches that a blood pressure monitor (BPM) can be programmed so that a warning signal is generated as long as a calculated or estimated inclination (roll) angle falls outside of a predetermined lower and upper limits and/or operation of the BPM is dynamically prevented until the calculated or estimated inclination (roll) angle falls between the lower and upper limits
Applicant also argues that there is no reason to combine the design shown as “conventional art” in Lee et al. ‘672 with the Lane et al. ‘597 and Katsumoto ‘329. Examiner respectfully disagrees, as the design of Lee et al. ‘672 is a conventional design. Because the design is conventional, one of ordinary skill in the art would have a reason to combine the device of Lee et al. ‘672 and Katsumoto ‘329 with the conventional design of Lee et al. ‘672, since Lee et al. ‘672 teaches that it is well known in the art for a finger blood pressure device to be of such design. As such, Applicant’s arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/AURELIE H TU/               Examiner, Art Unit 3791





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791